          Case 1:20-cv-02151-RJL Document 49 Filed 02/08/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA



 Matthew Couch,

      Plaintiff,

 v.
                                                           Case No. 20-cv-02151-RJL
 Verizon Communications Inc., et al.,

      Defendants.



     STIPULATION AND JOINT REQUEST TO EXTEND DEADLINES FOR
   FILING OPPOSITION AND REPLY BRIEFS IN RESPONSE TO MOTIONS
      FILED BY DEFENDANTS VERIZON COMMUNICATIONS INC. AND
                         MICHAEL ISIKOFF


       Plaintiff Matthew Couch and Defendants Verizon Communications Inc. and Michael

Isikoff (collectively, “Defendants”), submit the following stipulation and joint request to extend

the deadlines for filing Plaintiff’s brief(s) in opposition and Defendants’ brief(s) in reply to

Defendants’ Motions to Dismiss pursuant to Rules 12(b)(5) and 12(b)(6) of the Federal Rules of

Civil Procedure and Defendants’ Request for Judicial Notice in Support of their 12(b)(6) Motion.

       By way of background, on August 6, 2020, Plaintiff filed the Complaint in this case.

Dkt. 1. Defendants were served with the Complaint on November 6, 2020. Under the Federal

Rules of Civil Procedure, Defendants’ response to the Complaint was due on November 27,

2020. By stipulation and order of the Court, Defendants’ time to respond to the Complaint was

extended to December 23, 2020, Plaintiff’s time to file any opposing papers was extended to

January 29, 2021, and Defendants’ time to file any reply papers was extended to February 18,

2021. Dkt. 10 and Minute Order, dated November 11, 2020.
          Case 1:20-cv-02151-RJL Document 49 Filed 02/08/21 Page 2 of 3




       Subsequently, Defendant Mark Mueller (“Mueller”) and Plaintiff filed a Joint Stipulation

extending Mueller’s time to answer or move to January 29, 2021. Plaintiff and Defendants then

filed a second stipulation and request to extend Defendants’ time to respond to the Complaint to

January 29, 2021. Dkt. 36. The Court granted this request. Minute Order, dated December 9,

2020. However, in their second stipulation and request, the parties omitted to adjust the time for

filing opposing and reply papers as provided in the first stipulation. Accordingly, Plaintiff and

Defendants jointly respectfully request that Plaintiff’s time to respond to Defendants’ motions be

extended to March 4, 2021, and Defendants’ time file any papers in reply be extended to March

24, 2021, consistent with the time periods in the first stipulation and order.

       Plaintiff intends to file a motion to dismiss the action as to Defendant Mark Mueller

pursuant to Rule 41(a)(1)(A)(1). Accordingly, no modification of the schedule for the time to

respond to the Motion to Dismiss filed by Defendant Mark Mueller will be sought.

       The parties respectfully request that the Court issue an order approving this stipulation

and joint request, and adopt the parties’ proposed briefing schedule.

Dated: February 8, 2021

By: /s/ Eden Quainton___________________               By: /s/ Jean-Paul Jassy________________
EDEN P. QUAINTON, ESQ. (NY0318)                        Jean-Paul Jassy (Pro Hac Vice pending)
DUNNINGTON, BARTHOLOW                                  JASSY VICK CAROLAN LLP
& MILLER, LLP                                          800 Wilshire Boulevard, Suite 800
230 Park Ave. 21st Floor                               Los Angeles, CA 90017
New York, NY 10169                                     Telephone: (310) 870-7048
Telephone: (212) 682-8811                              Email: jpjassy@jassyvick.com
E-mail: equainton@dunnington.com                       Attorneys for Defendants Michael Isikoff
Attorneys for Plaintiff Matthew Couch                  and Verizon Communications Inc.




                                                -2 -
         Case 1:20-cv-02151-RJL Document 49 Filed 02/08/21 Page 3 of 3




                              CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on February 8, 2021, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendants

Michael Isikoff and Verizon Communications Inc.



                              DUNNINGTON, BARTHOLOW & MILLER, LLP

                              /s/ Eden Quainton___________________
                              EDEN P. QUAINTON, ESQ.
                              230 Park Ave. 21st Floor
                              New York, New York 10169
                              Telephone: (212) 682-8811
                              E-mail: equainton@gmail.com
                              Attorneys for Plaintiff Matthew Couch




                                            -3 -
